Césed 19. Sc00827-PGGG DBcumednt 181 FifebhO D220 oPagayé of 3

LAW OFFICES

SCOTT A. Sresnick, P.A.

 

SCOTT A. SREBNICK* 201 5. Biscayne Boulevard

 

* ALSO ADMITTED IN NEW YORK Sulte 1210
Miami, Florida 33131
January 20, 2020 Tel; 305-285-9019

Fax: 305-377-9937
Email: scou@srebnicklaw.com
wirwsrebnichlaw.con

  

Via ECF
Honorable Paul G. Gardephe MEMO | -ND ORSE D
United States District Judge ‘he G ean awecte [pe hd A lagen Mar wl
. A lA hy
iO Poe Syn U.S. Courthouse 2 det on by 3 hug Pa today ¢ ey Dawe; 4
A % ‘a
New York, NY 10007 sine Cf cues: Con dn gie 4 / in avin : ay
paso, ;
Re: United States vy. Avenatti, No. §1 19 Cr, 373 (PGG) ee IRD:

 

 

Letter Concerning Mr. Avenatti’s Prison Conditions YY f}

     

 

eu hay oye f
Dear Judge Gardephe: Paw fs * Gar dephe, USE,
Yaa | Ze De

‘We write to inform the Court of Mr. Avenatti’s conditions as a pretrial detainee and to
request that the Court inquire into his custody status and direct the Bureau of Prisons to
consider his immediate removal to general population. Under Mr. Avenatti’s current
conditions of confinement, we cannot effectively prepare for trial and Mr. Avenatti cannot
meaningfully assist in his defense.

As the Court is aware, Mr. Avenatti was remanded into custody last week, at the request
of the United States Attorney for the Central District of California, on the theory that Mr.
Avenatti violated his bail conditions in the CDCA because of financial transactions that
prompted the prosecutors there to claim that he was an “economic danger.” There was no
allegation that Mr. Avenatti was a risk of flight or that he posed a physical danger to anyone
or to himself.

On Friday, January 17, 2020, after spending three nights in the Santa Ana jail, under
solitary confinement conditions, Mr. Avenatti was flown from California to New York. Since
then, he has been housed in the Special Housing Unit on the notorious 10-South of the MCC-
New York. It is the most secure floor in the entire facility. He is in a cell reportedly once
occupied by El Chapo, on a floor that houses individuals charged with terrorism offenses. He
is apparently under special administrative measures (SAMs), which almost completely
restricts his communications with the outside world. He has been locked down for 24 hours a
day, in solitary confinement, except for attorney visits and two medical exams. There is an
officer outside his cell 24 hours a day and two cameras focused on him. Mr. Avenatti was
permitted two social calls upon arriving at the facility, but none since. He was told that his
classification entitles him to one pre-scheduled social call per month. The temperature in his
cell feels like it is in the mid-40s. He is forced to sleep with three blankets. Not surprisingly,
he has been having great difficulty functioning. He has not been permitted to shave. We do
not know the reason why he has been confined in the SHU, under SAMs.

 
Césed 1:9 S1c00825P BGG Ddcamenni 161 FikbODLG/200 Pagayé 2fc3 3

Upon learning that Mr. Avenatti had been moved to MCC-New York, undersigned
counsel (Scott Srebnick) traveled to New York early Saturday morning (January 18). That
afternoon, Ms. Perry and I visited Mr. Avenatti at the facility. We arrived at 2pm and left just
before 7pm. We were required to visit with him in the SHU, not in the legal visiting room on
the third floor. ‘The visit was.a non-contact legal visit, which means we communicated with
Mr, Avenatti through a partition that was part screen / part glass. We were told that such was
the protocol of the Special Housing Unit. There was no opening in the glass/screen partition
for us to hand Mr. Avenatti documents to review, or for him to make notes on a document, and
we were not authorized to do so:in any event. Although the officers allowed Mr. Avenatti to
review a document at our request at the beginning of our visit, if we wanted him to review any
additional documents, it would have required us to disturb the busy officers and have them
repeatedly transfer documents back and forth. That was untenable.! While we were told that
certain accommodations can be made for inmates in the SHU — at the discretion of legal staff
— we were told that legal staff would not return until Tuesday, January 21 (after the holiday),
so that no meaningful changes could be made until then (at the earliest).

On Saturday night, I communicated with government counsel regarding Mr. Avenaitti’s
situation and have been in regular communication with government counsel throughout the
weekend and today. While government counsel have made several inquiries at my request to
determine whether any accommodations could be made in the interim, the bottom line is that
his conditions have not changed.’ I visited with Mr. Avenatti on Sunday and again today, both
times for several hours. Reviewing documents together through the partition is challenging to
say the least. It takes many times longer to review documents and make decisions. Needless
to say, Mr. Avenatti wants to have an active role in his own defense. That is simply not feasible
under these conditions. And, inasmuch as I cannot prepare responses to the various
government filings while | am visiting with Mr. Avenaitti, the additional time that it takes to
visit with him has made it inordinately difficult to deal with the multiple issues in the case.

In the meantime, the government has made four additional productions of discovery
since Mr. Avenatti was remanded last week. The new discovery apparently includes
recordings of Mr. Avenatti’s testimony at bar proceedings. Mr, Avenatti has not reviewed any
of the new discovery, much less the new recordings, and we have no idea how, when, or under
what conditions he will be able to review the new materials. Moreover, we have exchanged
with the government drafts of transcripts of the recordings that are at the center of this case —
the telephone call and meeting between Mr. Avenatti and the Nike lawyers. We have not yet

 

1 'To be clear, ail of the officers at MCC-New York with whom we, and Mr. Avenatti, have
interacted have been professional, respectful and courteous. The circumstances we describe herein
are not at all a criticism of the corrections officers, but rather a reflection of the reality of his
placement in the SHU.

2 The one accommodation is that today I was permitted to leave a small amount (some three inches
worth) of the recent discovery with the officers in SHU for them to determine later whether to
allow Mr. Avenatti to have the documents in his cell, As I write this letter, | do not know whether
he was allowed to review the documents.

 
Cased 1:9 G100823-P BGG Dpoumeent 161 Filet OD 20/20 0Pagge ics 3

been able to meaningfully review the government’s version of the transcripts with Mr. Avenatti
and we do not know when he will be able to review those transcripts while simultaneously
listening to the recordings. Perhaps we will know more tomorrow, when the legal staff returns.

Although, as mentioned earlier, we have been in communication with government
counsel to help address these difficult conditions (and counsel has been as helpful as they can
be), we bring this matter to the Court’s attention today to seek the Court’s assistance given the
Court’s desire — and ours -- to commence the trial of this matter as soon as possible. Our
principal ask is that Mr. Avenatti be moved to general population, where he has the same
ability to confer with counsel as other pretrial detainees. While we understand that there may
be hypersensitivity about Mr. Avenatti given the profile of the case, and recent issues at the
institution, this situation is truly hampering our ability to prepare for trial. We ask that
accommodations be made consistent with his right to a fair trial and to be “afforded reasonable
opportunity for private consultation with counsel.” 18 U.S.C. §3142()(3). Specifically, we
ask at a minimum that Mr. Avenatti: 1) be allowed to keep legal materials in his cell; 2) have
access to a computer, like other pretrial detainees, to review discovery similar to other pretrial
detainees; 3) have contact legal visits in the regular attorney visiting room, where we can
review documents and freely communicate with him; and 4) have the same social call
privileges as detainees in general population so that he can communicate with his family to
help make arrangements with third parties to fund his defense.

Respectfully,

‘si Scott A. Srebnick
Scott A. Srebnick
Jose M. Quinon

BE. Danya Perry

 
